DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
 
Response to Amendment
The amendment filed on 7/31/2020 has been entered. Claims 1-2, 4, 9-20, and 88-92 remain pending the application.

Response to Arguments
Applicant's arguments filed on 7/31/2020 have been fully considered but they are moot in view of the new grounds of rejection set forth herein. 
Applicant argues on pages 7-10 that the previously rejection fails to address the newly added limitations to the claims related to registering, specifically arguing that Glinec does not disclose the limitations related to registering. This argument is moot in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-15, 18-20, and 88-92 are rejected under 35 U.S.C. 103 as being unpatentable over Holsing et al. (US20190220976, hereafter Holsing) in view of Zhan et al. (US2010003444, hereafter Zhan) and Glinec (US20170213354).
Regarding claim 1, Holsing discloses a method comprising:
segmenting a set of first modality image data (Holsing, Para 77; “volumetric scan data may be acquired using various known medical imaging devices 14, including but not limited to a magnetic resonance imaging (MRI) device, a computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices”) representing a model of one or more passageways within a patient (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
generating a first set of points (Holsing, points from image data set) based on the segmented set of first modality image data representing the model of the one or more passageways (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
registering the first set of points to a second set of points by (Holsing, Figure 2, box 34) (Holsing, Para 80; “Volumetric scan data captured by imaging device 14 (see box 32) may be registered to patient 13 (see box 34) using dynamic reference frame 19. This registration process is sometimes referred to as registering image space to patient space. Often, the volumetric scan data captured by imaging device 14 is also registered to other image datasets, typically an image dataset acquired at an earlier point time or an atlas”);
determining a set of matches between the second set of points (Holsing, collected points) and the first set of points (Holsing, points from image data set) (Holsing, Para 97; “each discrete segment of the image dataset and its corresponding information are matched to the collected points […] Then, the data points that create the outer region or shell of the point cloud are determined, followed by correlation or matching of the outer points to the patient's 3D image data sets”), wherein the second set of points is obtained by a second modality (Holsing, Para 88; “Real-time maps may be generated by continuously recording the position of the instrument's localized tip and its full extent. A real-time map may be generated by the outermost extent of the instrument's position and minimum extrapolated curvature as is known in the art. The map may be continuously updated as the instrument is moved within the patient, thereby creating a path or a volume representing the internal boundary of the cavity”); and
displaying a visual representation of the one or more passageways based on the set of matches in a user interface provided by a display (Holsing, Para 97; “To provide more accurate navigation of an instrument through the airway tree of a patient”) (Holsing, Para 12; “displaying, in real-time, a virtual representation of the surgical catheter and the medical instrument superimposed on the image based upon the location and orientation of the electromagnetic localization element, and performing a medical procedure at the region of interest”).
Holsing does not disclose discarding a first subset of the set of matches based on a first heuristic to generate a modified set of matches, wherein discarding the first subset of the set of matches comprises ignoring an associated set of matches between the first set of points and the second set of points when computing a corrective motion to be applied to the second set of points, and wherein at least one ignored match is 
In an analogous anatomical image alignment field of endeavor Zhan discloses discarding a first subset of the set of matches based on a first heuristic to generate a modified set of matches (Zhan, Para 32; “FIG. 2 illustrates a variant of the method FIG. 1, which performs consensus voting on the detected landmark points to discard those it deems to have been erroneously detected (S201)”) (Zhan, Figure 2; showing discarding occurring after aligning volumes (S102 and S103)),
wherein discarding the first subset of the set of matches comprises ignoring an associated set of matches between the first set of points and a second set of points when computing a corrective motion to be applied to the second set of points (Zhan, Para 32; “The method of block 201 is performed after block 103 and before block 104. Similar to FIG. 1, steps before block 104 in FIG. 2 may be iteratively performed a predetermined number of times to refine the resulting landmark points. For example, the optional dotted lines in FIG. 2 show that blocks S101-S103, and S201 or blocks S101-S102 may be iteratively performed the predetermined number of times.”). 
Zhan is interpreted as disclosing this limitation because although the discarding occurs after alignment, the process is iterative so Zhan discloses that alignment occurs after discarding on iterative steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing to include discarding a first subset of the set of matches based on a first heuristic to generate a modified set of matches, (Zhan, Para 42).
Holsing as modified by Zhan above does not disclose wherein at least one ignored match is included in a second subset of the set of matches when computing a second corrective motion to be applied to the second set of points. 
In an analogous medical imaging field of endeavor Glinec discloses discarding a subset of the set of matches based on a first heuristic to generate a modified set of matches wherein at least one ignored match is included in a second subset of the set of matches (Glinec, Para 57; “The process for rematching identifies various anomalies, such as disconnected or poorly connected clusters, articulations, and poorly connected matches, then temporarily ignores weak connections and attempts to generate improved positioning.”) (Glinec, Para 56; “Each poorly connected view is processed in order to test for a selected or optimum arrangement of views. If there are unprocessed poorly connected views, a correction step S332 executes, in which processor computation attempts to rematch the poorly connected view. This can involve removing weak relations (e.g., transformations) and recalculating to determine if other relations improve the connection pattern. A validation step S334 determines whether or not rematching of the poorly connected view has succeeded. If not, an alternate poorly connected view can be selected and processing returns to step S330. If rematching is successful, a recomputation step S336 executes, readjusting the connection graph according to processing results.”) when computing a second corrective motion (Glinec, Para 64 “When this is performed, the process described with reference to FIGS. 3 through 6 for forming the composite surface and correcting errors is repeated as often as is desired or needed for updating the image content.”) (Glinec, Claim 13; “iteratively repeating, one or more times”) to be applied to a set of points.
Glinec is interpreted as disclosing this limitation because the weak or poor transformations are temporarily ignored similar to the process described in in Para 105 of the published instant application and Glinec is an iterative process so the steps are repeated and second corrective motions and subsets are formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan above to include wherein at least one ignored match is included in a second subset of the set of matches when computing a second corrective motion to be applied to the second set of points in order to allow for a robust and power detection and correction algorithm to be used to create images as taught by Glinec (Glinec, Para 6).

Regarding claim 2, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the second set of points is a set of measured points obtained from the patient during a medical procedure (Holsing, Para 88; “surgical instrument 12 may be used to generate real-time maps corresponding to an internal path traveled by the surgical instrument or an external boundary of an internal cavity”).

Regarding claim 4, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 3 as discussed above.
Holsing does not clearly and explicitly disclose moving the second set of points relative to the first set of points based on the set of matches, wherein moving the second set of points relative to the first set of points comprises applying the corrective motion to the second set of points.
In an analogous anatomical image alignment field of endeavor Zhan discloses moving a second set of points relative to the first set of points based on a set of matches (Zhan, Para 28; “The alignment (block S102) may include aligning the current volume (e.g., a volume of the head) with a model patient (e.g., a model patient volume), which includes pre-annotated landmarks. For example, the locations and identities of the landmarks in the model patient volume may have been pre-marked by a skilled health care profession and are thus known. While the model patient volume is typically not rotated, it may contain a known rotation. The alignment may be performed by matching up TIPs against corresponding known landmarks in the model patient volume.”), wherein moving the second set of points relative to a first set of points based on the set of matches (Zhan, Para 28; “The alignment […] performed by matching up TIPs against corresponding known landmarks in the model patient volume.”) (Zhan, Para 26; “fitting a target geometric primitive as the anatomical primitive using the detected landmark points (S104)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing to include moving the second set of points relative to the first set of points based on the set of matches, wherein moving the second set of points relative to the first set of points comprises applying the corrective motion to the second set of points in order to allow for a robust detection system as taught by Zhan (Zhan, Para 44 and 6). 

Regarding claim 9, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the second modality is electromagnetic sensing and the second set of points are obtained using a catheter (Holsing, Para 76; “In one embodiment, surgical instrument 12 comprises a relatively flexible catheter that may be guided to the region or tissue of interest.”) comprising one or more electromagnetic sensors disposed thereon (Holsing, Para 79; “Tracking subsystem 20 is also configured to track localization elements 24 associated with surgical instrument 12. […] tracking subsystem 20 is an electromagnetic tracking system, typically comprising an electromagnetic field generator 22 that emits a series of electromagnetic fields designed to engulf patient 13, and localization elements 24 coupled to surgical instrument 12 could be coils that would receive an induced voltage that could be monitored and translated into a coordinate position of localization elements 24”).

Regarding claim 10, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the second modality is fiber optic shape-sensing and the second set of points are obtained using a catheter comprising a shape sensor extending therein (Holsing, Para 199; “In accordance with another embodiment, systems and methods may be used to provide the initial location of a localization element (e.g., an electromagnetic sensor) in a surgical instrument (e.g., a steerable surgical catheter, a side exiting catheter, a steering or shape sensing device such as a […] fiber optic shape tracking device”).

Regarding claim 11, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 10 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the shape sensor provides data that is sampled to obtain discrete points for the second set of points (Holsing, Para 97; “To provide more accurate navigation of an instrument through the airway tree of a patient, a set of data points may be collected from a patient pathway (e.g., an airway) and a model of points may be calculated to match the image dataset […] each discrete segment of the image dataset and its corresponding information are matched to the collected points”).

Regarding claim 12, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the first modality is one of computed tomography (CT), magnetic resonance imaging (MRI), fluoroscopy, thermography, ultrasound, optical coherence tomography (OCT), thermal imaging, impedance imaging, laser imaging, and nanotube X-ray imaging (Holsing, Para 70; “Imaging device 14 can be, for example, a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, or any other suitable medical imaging device”) (Holsing, Para 77; “volumetric scan data may be acquired using various known medical imaging devices 14, including but not limited to a magnetic resonance imaging (MRI) device, a computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices”).

Regarding claim 13, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein generating a first set of points based on the segmented set of first modality image data comprises:
generating a line corresponding to a center of each of the one or more passageways (Holsing, Para 95; “The center of the vessel or airway can be found by segmenting the vessels or airways from the three-dimensional datasets and using commonly known imaging techniques to define the centerline of the vessel or airway tree.:); and
generating a plurality of centerline points to provide the first set of points (Holsing, Para 95; “tracking along the center of the vessel or airway may also be further refined by correcting for motion of the respiratory or cardiac cycle, as described above”) (Holsing, Para 8; “The simulation method comprises (i) forming a respiratory-gated point cloud of data that demarcates anatomical features in a region of a patient's respiratory system […] displaying the cine loop comprising the plurality of modified segmented image datasets over the patient's respiration cycle.”).

Regarding claim 14, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses herein the model of the one or more passageways comprises an indication of a generation of each of the one or more passageways (Holsing, Para 125; “the classified respiratory-gated point cloud sections corresponding to the trachea, the right main bronchus (RMB), and the left main bronchus (LMB) are registered to a plurality of branches of the patient's respiratory system, wherein the plurality of branches comprise the trachea, the right main bronchus (RMB), and the left main bronchus (LMB)”).

Regarding claim 15, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein a catheter used to obtain the second set of points is teleoperationally controlled (Holsing, Para 155; “Generally, steerable catheters can be remotely manipulated via a steering actuator.”).

Regarding claim 18, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing does not clearly and explicitly disclose discarding a subset of the second set of points based on a second heuristic.
However, Zhan further discloses discarding a subset of a set of points being aligned and matched based on a heuristic (Zhan, Para 43; “a given set of points N operated on by FIG. 3 and FIG. 4 may be used to filter out geometric primitives (e.g., planes) incorrectly detected as having inliers”) (Zhan, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan above to include discarding a subset of the second set of points based on a second heuristic in order to allow for use of data points with the lowest error as taught by Zhan (Zhan, Para 44). 

Regarding claim 19, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
(Holsing, Para 97; “a set of data points may be collected from a patient pathway (e.g., an airway) and a model of points may be calculated to match the image dataset. In one embodiment, each discrete segment of the image dataset and its corresponding information are matched to the collected points, creating a “point cloud” of information”).

Regarding claim 20, Holsing discloses a method comprising:
segmenting a set of first modality image data (Holsing, Para 77; “volumetric scan data may be acquired using various known medical imaging devices 14, including but not limited to a magnetic resonance imaging (MRI) device, a computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices”) representing a model of one or more passageways within a patient (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
generating a first set of points (Holsing, points from image data set) based on the segmented set of first modality image data representing the model of the one or more passageways (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
accessing a second set of points collected from within the patient (Holsing, Para 88; “surgical instrument 12 may be used to generate real-time maps corresponding to an internal path traveled by the surgical instrument or an external boundary of an internal cavity”), wherein the second set of points is obtained by a second modality (Holsing, Para 88; “Real-time maps may be generated by continuously recording the position of the instrument's localized tip and its full extent. A real-time map may be generated by the outermost extent of the instrument's position and minimum extrapolated curvature as is known in the art. The map may be continuously updated as the instrument is moved within the patient, thereby creating a path or a volume representing the internal boundary of the cavity”); and
registering the first set of points to the second set of points by (Holsing, Figure 2, box 34) (Holsing, Para 80; “Volumetric scan data captured by imaging device 14 (see box 32) may be registered to patient 13 (see box 34) using dynamic reference frame 19. This registration process is sometimes referred to as registering image space to patient space. Often, the volumetric scan data captured by imaging device 14 is also registered to other image datasets, typically an image dataset acquired at an earlier point time or an atlas”);
determining a set of matches between a second set of points (Holsing, collected points) and the first set of points (Holsing, points from image data set) (Holsing, Para 97; “each discrete segment of the image dataset and its corresponding information are matched to the collected points […] Then, the data points that create the outer region or shell of the point cloud are determined, followed by correlation or matching of the outer points to the patient's 3D image data sets”). 
Holsing does not disclose discarding a first subset of the second set of points based on a first heuristic to generate a modified set of matches, and moving the second set of points relative to the first set of points based on the set of points, wherein discarding the first subset of the second set of points comprises ignoring an associated set of matched points of the second set of points when computing a corrective motion to be applied to the second set of points, and wherein at least one ignored point is included in a second subset of the second set of points when computing a second corrective motion to be applied to the second set of points.
In an analogous anatomical image alignment field of endeavor Zhan discloses discarding a first subset of points based on a first heuristic to generate a modified second set of points (Zhan, Para 32; “FIG. 2 illustrates a variant of the method FIG. 1, which performs consensus voting on the detected landmark points to discard those it deems to have been erroneously detected (S201)”) (Zhan, Figure 2; showing discarding occurring after aligning volumes (S102 and S103)), and
moving the second set of points relative to the first set of points based on the set of points (Zhan, Para 28; “The alignment (block S102) may include aligning the current volume (e.g., a volume of the head) with a model patient (e.g., a model patient volume), which includes pre-annotated landmarks. For example, the locations and identities of the landmarks in the model patient volume may have been pre-marked by a skilled health care profession and are thus known. While the model patient volume is typically not rotated, it may contain a known rotation. The alignment may be performed by matching up TIPs against corresponding known landmarks in the model patient volume.”),
wherein discarding the first subset of the second set of points comprises ignoring an associated set of matched points of the second set of points when computing a corrective motion to be applied to the second set of points (Zhan, Para 32; “The method of block 201 is performed after block 103 and before block 104. Similar to FIG. 1, steps before block 104 in FIG. 2 may be iteratively performed a predetermined number of times to refine the resulting landmark points. For example, the optional dotted lines in FIG. 2 show that blocks S101-S103, and S201 or blocks S101-S102 may be iteratively performed the predetermined number of times.”). 
Zhan is interpreted as disclosing this limitation because although the discarding occurs after alignment, the process is iterative so Zhan discloses that alignment occurs after discarding on iterative steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing to include discarding a first subset of the second set of points based on a first heuristic to generate a modified set of matches, and moving the second set of points relative to the first set of points based on the set of points, wherein discarding the first subset of the second set of points comprises ignoring an associated set of matched points of the second set of points (Zhan, Para 42).
Holsing as modified by Zhan above does not disclose wherein at least one ignored point is included in a second subset of the second set of points when computing a second corrective motion to be applied to the second set of points.
In an analogous medical imaging field of endeavor Glinec discloses discarding a subset of the set of matches based on a first heuristic to generate a modified set of points wherein at least one ignored point is included in a second subset of the set of points (Glinec, Para 57; “The process for rematching identifies various anomalies, such as disconnected or poorly connected clusters, articulations, and poorly connected matches, then temporarily ignores weak connections and attempts to generate improved positioning.”) (Glinec, Para 56; “Each poorly connected view is processed in order to test for a selected or optimum arrangement of views. If there are unprocessed poorly connected views, a correction step S332 executes, in which processor computation attempts to rematch the poorly connected view. This can involve removing weak relations (e.g., transformations) and recalculating to determine if other relations improve the connection pattern. A validation step S334 determines whether or not rematching of the poorly connected view has succeeded. If not, an alternate poorly connected view can be selected and processing returns to step S330. If rematching is successful, a recomputation step S336 executes, readjusting the connection graph according to processing results.”) when computing a second corrective motion (Glinec, Para 64 “When this is performed, the process described with reference to FIGS. 3 through 6 for forming the composite surface and correcting errors is repeated as often as is desired or needed for updating the image content.”) (Glinec, Claim 13; “iteratively repeating, one or more times”) to be applied to the second set of points.
Glinec is interpreted as disclosing this limitation because the weak or poor transformations are temporarily ignored similar to the process described in in Para 105 of the published instant application and Glinec is an iterative process so the steps are repeated and second corrective motions and subsets are formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan above to include wherein at least one ignored point is included in a second subset of the second set of points when computing a second corrective motion to be applied to the second set of points in order to allow for a robust and power detection and correction algorithm to be used to create images as taught by Glinec (Glinec, Para 6).

Regarding claim 88, Holsing discloses a system comprising:
a processor (processor 16) (Holsing, Para 72; “Processor 16 preferably includes a memory component (not shown) comprising one or more types of memory devices.”); and
a memory (Holsing, Para 72; “Processor 16 preferably includes a memory component (not shown) comprising one or more types of memory devices.”) having computer readable instructions stored thereon, the computer readable instructions, when executed by the processor (Holsing, Para 71; “Processor 16 includes a processor-readable medium storing code representing instructions to cause processor 16 to perform a process.”), cause the system to:
segment a set of first modality image data (Holsing, Para 77; “volumetric scan data may be acquired using various known medical imaging devices 14, including but not limited to a magnetic resonance imaging (MRI) device, a computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices”) representing a model of one or more passageways within a patient (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
generate a first set of points (Holsing, points from image data set) based on the segmented set of first modality image data representing the model of the one or more passageways (Holsing, Para 80; “FIG. 3A, for example, illustrates an initially generated point cloud superimposed on a segmented image dataset of a patient's respiratory system and FIG. 3B illustrates a point cloud registered to a segmented image dataset of a patient's respiratory system”);
registering the first set of points to a second set of points by (Holsing, Figure 2, box 34) (Holsing, Para 80; “Volumetric scan data captured by imaging device 14 (see box 32) may be registered to patient 13 (see box 34) using dynamic reference frame 19. This registration process is sometimes referred to as registering image space to patient space. Often, the volumetric scan data captured by imaging device 14 is also registered to other image datasets, typically an image dataset acquired at an earlier point time or an atlas”);
determining a set of matches between the second set of points (Holsing, collected points) and the first set of points (Holsing, points from image data set) (Holsing, Para 97; “each discrete segment of the image dataset and its corresponding information are matched to the collected points […] Then, the data points that create the outer region or shell of the point cloud are determined, followed by correlation or matching of the outer points to the patient's 3D image data sets”), wherein the second set of points is obtained by a second modality (Holsing, Para 88; “Real-time maps may be generated by continuously recording the position of the instrument's localized tip and its full extent. A real-time map may be generated by the outermost extent of the instrument's position and minimum extrapolated curvature as is known in the art. The map may be continuously updated as the instrument is moved within the patient, thereby creating a path or a volume representing the internal boundary of the cavity”); and
display a visual representation of the one or more passageways based on the set of matches in a user interface provided by a display (Holsing, Para 97; “To provide more accurate navigation of an instrument through the airway tree of a patient”) (Holsing, Para 12; “displaying, in real-time, a virtual representation of the surgical catheter and the medical instrument superimposed on the image based upon the location and orientation of the electromagnetic localization element, and performing a medical procedure at the region of interest”).

In an analogous anatomical image alignment field of endeavor Zhan discloses discarding a first subset of the set of matches based on a first heuristic to generate a modified set of matches (Zhan, Para 32; “FIG. 2 illustrates a variant of the method FIG. 1, which performs consensus voting on the detected landmark points to discard those it deems to have been erroneously detected (S201)”) (Zhan, Figure 2; showing discarding occurring after aligning volumes (S102 and S103)),
wherein discarding the first subset of the set of matches comprises ignoring an associated set matches between the first set of points and the second set of points when computing a corrective motion to be applied to the second set of points (Zhan, Para 32; “The method of block 201 is performed after block 103 and before block 104. Similar to FIG. 1, steps before block 104 in FIG. 2 may be iteratively performed a predetermined number of times to refine the resulting landmark points. For example, the optional dotted lines in FIG. 2 show that blocks S101-S103, and S201 or blocks S101-S102 may be iteratively performed the predetermined number of times.”). 
Zhan is interpreted as disclosing this limitation because although the discarding occurs after alignment, the process is iterative so Zhan discloses that alignment occurs after discarding on iterative steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing to include discarding a first subset of the set of matches based on a first heuristic to generate a modified set of matches, wherein discarding the first subset of the set of matches comprises ignoring an associated set matches between the first set of points and the second set of points when computing a corrective motion to be applied to the second set of points in order to reduce errors and to ensure a correct solution as taught by Zhan (Zhan, Para 42).
Holsing as modified by Zhan above does not disclose wherein at least one ignored match is included in a second subset of the set of matches when computing a second corrective motion to be applied to the second set of points.
In an analogous medical imaging field of endeavor Glinec discloses discarding a subset of the set of matches based on a first heuristic to generate a modified set of matches wherein at least one ignored match is included in a second subset of the set of matches (Glinec, Para 57; “The process for rematching identifies various anomalies, such as disconnected or poorly connected clusters, articulations, and poorly connected matches, then temporarily ignores weak connections and attempts to generate improved positioning.”) (Glinec, Para 56; “Each poorly connected view is processed in order to test for a selected or optimum arrangement of views. If there are unprocessed poorly connected views, a correction step S332 executes, in which processor computation attempts to rematch the poorly connected view. This can involve removing weak relations (e.g., transformations) and recalculating to determine if other relations improve the connection pattern. A validation step S334 determines whether or not rematching of the poorly connected view has succeeded. If not, an alternate poorly connected view can be selected and processing returns to step S330. If rematching is successful, a recomputation step S336 executes, readjusting the connection graph according to processing results.”) when computing a second corrective motion (Glinec, Para 64 “When this is performed, the process described with reference to FIGS. 3 through 6 for forming the composite surface and correcting errors is repeated as often as is desired or needed for updating the image content.”) (Glinec, Claim 13; “iteratively repeating, one or more times”) to be applied to a set of points.
Glinec is interpreted as disclosing this limitation because the weak or poor transformations are temporarily ignored similar to the process described in in Para 105 of the published instant application and Glinec is an iterative process so the steps are repeated and second corrective motions and subsets are formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan above to include wherein at least one ignored match is included in a second subset of the set of matches when computing a second corrective motion to be applied to the second set of points in order to allow for a robust and power detection and correction algorithm to be used to create images as taught by Glinec (Glinec, Para 6).

Regarding claim 89, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 88 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the second set of points is a set of measured points obtained from the patient during a medical procedure (Holsing, Para 88; “surgical instrument 12 may be used to generate real-time maps corresponding to an internal path traveled by the surgical instrument or an external boundary of an internal cavity”).

Regarding claim 90, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 88 as discussed above.
Holsing does not clearly and explicitly disclose moving the second set of points relative to the first set of points based on the set of matches, wherein moving the second set of points relative to the first set of points comprises applying the corrective motion to the second set of points.
In an analogous anatomical image alignment field of endeavor Zhan discloses moving a second set of points relative to the first set of points based on a set of matches (Zhan, Para 28; “The alignment (block S102) may include aligning the current volume (e.g., a volume of the head) with a model patient (e.g., a model patient volume), which includes pre-annotated landmarks. For example, the locations and identities of the landmarks in the model patient volume may have been pre-marked by a skilled health care profession and are thus known. While the model patient volume is typically not rotated, it may contain a known rotation. The alignment may be performed by matching up TIPs against corresponding known landmarks in the model patient volume.”), wherein moving the second set of points relative to a first set of points based on the set of matches (Zhan, Para 28; “The alignment […] performed by matching up TIPs against corresponding known landmarks in the model patient volume.”) (Zhan, Para 26; “fitting a target geometric primitive as the anatomical primitive using the detected landmark points (S104)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing to include moving the second set of points relative to the first set of points based on the set of matches, wherein moving the second set of points relative to the first set of points comprises applying the corrective motion to the second set of points in order to allow for a robust detection system as taught by Zhan (Zhan, Para 44 and 6). 

Regarding claim 91, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 88 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the first modality is one of computed tomography (CT), magnetic resonance imaging (MRI), fluoroscopy, thermography, ultrasound, optical coherence tomography (OCT), thermal imaging, impedance imaging, laser imaging, and nanotube X-ray imaging (Holsing, Para 70; “Imaging device 14 can be, for example, a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, or any other suitable medical imaging device”) (Holsing, Para 77; “volumetric scan data may be acquired using various known medical imaging devices 14, including but not limited to a magnetic resonance imaging (MRI) device, a computed tomography (CT) imaging device, a positron emission tomography (PET) imaging device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices”).

Regarding claim 92, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 88 as discussed above.
Holsing as modified by Zhan and Glinec above further discloses wherein the second modality is fiber optic shape-sensing and the second set of points are obtained using a catheter comprising a shape sensor extending therein (Holsing, Para 199; “In accordance with another embodiment, systems and methods may be used to provide the initial location of a localization element (e.g., an electromagnetic sensor) in a surgical instrument (e.g., a steerable surgical catheter, a side exiting catheter, a steering or shape sensing device such as a […] fiber optic shape tracking device”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holsing, Zhan, and Glinec as applied to claim 1 above, and further in view of Herman et al. (US6075905, hereafter Herman).
Regarding claim 16, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.

However, Zhan further discloses moving a second set of points relative to the first set of points based on a set of matches discarding a subset of the set of matches (Zhan, Para 28; “The alignment (block S102) may include aligning the current volume (e.g., a volume of the head) with a model patient (e.g., a model patient volume), which includes pre-annotated landmarks. For example, the locations and identities of the landmarks in the model patient volume may have been pre-marked by a skilled health care profession and are thus known. While the model patient volume is typically not rotated, it may contain a known rotation. The alignment may be performed by matching up TIPs against corresponding known landmarks in the model patient volume.”); and based on a first heuristic to generate a modified set of matches (Zhan, Para 32; “FIG. 2 illustrates a variant of the method FIG. 1, which performs consensus voting on the detected landmark points to discard those it deems to have been erroneously detected (S201)”) (Zhan, Figure 2; showing discarding occurring after aligning volumes (S102 and S103)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan and Glinec above to include moving the second set of points relative to the first set of points based on the set of matches and discarding a subset of the set of matches based on a first heuristic to generate a modified set of matches in order to reduce errors and to ensure a correct solution as taught by Zhan (Zhan, Para 42).

In an analogous imaging alignment field of endeavor Herman discloses 
determining a second set of matches (Herman, Col 10, lines 36-38; “The process may be iterated Several times to Successively improve the overall alignment.”) between a moved second set of points and a first set of points (Herman, Col 10, lines 26-29; “Match measures are computed first between pairs of overlapping frames. The match measures are represented as surfaces for a small range of parameter values centered on the position of the current expected optimum match”);
Herman is interpreted as disclosing determining a “second set of matches” because the process is iterative so multiple sets of matches are determined.
discarding a subset of the second set of matches based on a first heuristic to generate a newly modified set of matches (Herman, Col 5, lines 5-9; “The alignment process may interact with the source image selection process 102 […] Images may be discarded if their overlap is too large”); and
moving the moved second set of points relative to the first set of points based on the newly modified set of matches (Herman, Col 10, lines 32-36; “An estimate of the overall best alignment can then be determined analytically based on the collection of match surfaces for pairs of overlapping frames. The source images are warped to the estimated best match position, and the match surfaces are again computed”) (Herman, Col 10, lines 36-38; “The process may be iterated Several times to Successively improve the overall alignment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan and Glinec above to include determining a second set of matches between the moved second set of points and the first set of points; and moving the moved second set of points relative to the first set of points based on the newly modified set of matches in order to obtain the best overall alignment as taught by Herman (Herman, Col 2, lines 47-48).
Holsing as modified by Zhan, Glinec, and Herman above is interpreted as disclosing discarding a subset of the second set of matches based on the first heuristic to generate a newly modified set of matches because Holsing as modified by Zhan and Glinec above discards a subset of matches to reduce error so the same discard step would be done if the process is done iteratively.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holsing, Glinec, and Zhan as applied to claim 1 above, and further in view of Herman et al. (US6075905, hereafter Herman) and Schmidt et al. (US20030083850, hereafter Schmidt).
Regarding claim 17, Holsing as modified by Zhan and Glinec above discloses all of the limitations of claim 1 as discussed above.
Holsing does not disclose moving the second set of points relative to the first set of points based on the set of matches and discarding a subset of the set of matches based on a first heuristic to generate a modified set of matches.
(Zhan, Para 28; “The alignment (block S102) may include aligning the current volume (e.g., a volume of the head) with a model patient (e.g., a model patient volume), which includes pre-annotated landmarks. For example, the locations and identities of the landmarks in the model patient volume may have been pre-marked by a skilled health care profession and are thus known. While the model patient volume is typically not rotated, it may contain a known rotation. The alignment may be performed by matching up TIPs against corresponding known landmarks in the model patient volume.”); and based on a first heuristic to generate a modified set of matches (Zhan, Para 32; “FIG. 2 illustrates a variant of the method FIG. 1, which performs consensus voting on the detected landmark points to discard those it deems to have been erroneously detected (S201)”) (Zhan, Figure 2; showing discarding occurring after aligning volumes (S102 and S103)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan and Glinec above to include moving the second set of points relative to the first set of points based on the set of matches and discarding a subset of the set of matches based on a first heuristic to generate a modified set of matches in order to reduce errors and to ensure a correct solution as taught by Zhan (Zhan, Para 42).
Holsing as modified by Zhan and Glinec above does not clearly and explicitly disclose determining a second set of matches between the moved second set of points and the first set of points; discarding a subset of the second set of matches based on a 
In an analogous imaging alignment field of endeavor Herman discloses 
determining a second set of matches (Herman, Col 10, lines 36-38; “The process may be iterated Several times to Successively improve the overall alignment.”) between a moved second set of points and a first set of points (Herman, Col 10, lines 26-29; “Match measures are computed first between pairs of overlapping frames. The match measures are represented as surfaces for a small range of parameter values centered on the position of the current expected optimum match”);
Herman is interpreted as disclosing determining a “second set of matches” because the process is iterative so multiple sets of matches are determined.
discarding a subset of the second set of matches based on a first heuristic to generate a newly modified set of matches (Herman, Col 5, lines 5-9; “The alignment process may interact with the source image selection process 102 […] Images may be discarded if their overlap is too large”); and
moving the moved second set of points relative to the first set of points based on the newly modified set of matches (Herman, Col 10, lines 32-36; “An estimate of the overall best alignment can then be determined analytically based on the collection of match surfaces for pairs of overlapping frames. The source images are warped to the estimated best match position, and the match surfaces are again computed”) (Herman, Col 10, lines 36-38; “The process may be iterated Several times to Successively improve the overall alignment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holsing as modified by Zhan and Glinec above to include determining a second set of matches between the moved second set of points and the first set of points; and moving the moved second set of points relative to the first set of points based on the newly modified set of matches in order to obtain the best overall alignment as taught by Herman (Herman, Col 2, lines 47-48).
Holsing as modified by Zhan, Glinec, and Herman above is interpreted as disclosing discarding a subset of the second set of matches based on the first heuristic to generate a newly modified set of matches because Holsing as modified by Zhan and Glinec above discards a subset of matches to reduce error so the same discard step would be done if the process is done iteratively.
In an analogous imaging matching field of endeavor Schmidt discloses discarding a subset of a set of matches based on a plurality of heuristics (Schmidt, Para 125; “The first pass may involve a search based on color information […]Subsequent passes may then use pattern information or pattern”) to generate a newly modified set of matches (Schmidt, Para 256; “finer pattern searching produces zero or more possible match regions for the template image in the target image, and typically involves discarding one or more false matches produced in the coarse search performed in step 462”).
Schmidt is interpreted as disclosing this limitation in the claims because matching is done based on multiple criteria and discarded if there was a false match.
(Schmidt, Para 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793